Exhibit 10.3

 

NOTE TRANSFER AND ASSUMPTION AGREEMENT

 

This Note Transfer and Assumption Agreement (the “Agreement”) is entered into by
and among Total Belief Limited (“TBL”), Novastar Capital Limited (“Novastar”),
Golden Giants Limited (“GGL”) and Foothills Exploration Operating, Inc. (“FEOI”)
effective as of this __ day of December, 2016. TBL, Novastar, GGL and FEOI are
hereinafter sometimes collectively referred to as the “Parties.”

 

RECITALS

 

A.GGL is wholly owned subsidiary of TBL.

 

B.Novastar and GGL entered into that certain Sale and Purchase Agreement dated
July 28, 2016 (“PSA”), by which Novastar sold certain limited liability
companies to GGL (the “GGL Acquisition”) including 100% of NTE-Utah, LLC.

 

C.In connection with the GGL Acquisition, GGL issued a promissory note to
Novastar, dated July 28, 2016, in the amount of USD$3,422,353 (the “GGL Note”).

 

D.TBL, as seller, is entering into a Purchase and Sale Agreement, as seller,
with FEOI as buyer dated as of December 30, 2016 (the “TBL SPA”)

 

E.The TBL SPA inter alia contemplates that FEOI will acquire GGL from TBL and
that the GGL Note will be assigned, satisfied, and wholly discharged as to GGL
with Novastar looking solely to TBL for any payment or any other satisfaction
thereon.

 

F.The TBL SPA requires that the GGL Note be removed as an obligation of GGL upon
delivery by FEOI of a $6 million promissory note to TBL as part of the purchase
consideration under the TBL SPA (the “Buyer Note”) and that thereupon, as to
GGL, Novastar shall deem the GGL Note shall be fully satisfied and wholly
discharged.

 

G.TBL has made separate arrangements with Novastar concerning satisfaction of
the GGL Note as to which neither GGL nor FEOI is a party.

 

NOW THEREFORE, for good and valuable consideration the receipt and adequacy of
which is hereby the parties hereby agree as follows:

 

1.The foregoing Recitals are hereby incorporated within this Agreement.

 

2.      On delivery of the Buyer Note to TBL, the GGL Note and any and all
obligations of GGL to Novastar and all claims thereunder by Novastar against GGL
shall in all respects be assigned, paid and transferred to TBL and deemed wholly
discharged as to GGL, with Novastar thereafter having no claims of any kind
against GGL whether under the GGL Note or for any other reason. Novastar further
represents and warrants that it has not assigned nor transferred any of its
rights to or under the GGL Note to any third person or party.

 

 

 

3.      The parties acknowledge that the entry into this Agreement is a material
consideration and a principal inducement under the TBL SPA without which FEOI
would not enter into the TBL SPA.

 

4.      In case any provision in or obligation under this Agreement shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations shall not in any
way be affected or impaired thereby in such jurisdiction, and such provision or
obligation shall not in any way be affected or impaired thereby in any other
jurisdiction.

 

5.      This Agreement and the other transaction documents (if any) collectively
constitute the entire agreement of the parties hereto with respect to the
subject matter hereof and supersede and cancel all prior agreements,
negotiations, correspondence, undertakings, understandings and communications of
the parties, oral or written, with respect to such subject matter.

 

6.      Governing Law. THIS AGREEMENT WILL IN ALL RESPECTS BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA (WITHOUT REFERENCE
TO CONFLICTS OF LAWS PROVISIONS), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF
THE PARTIES HEREUNDER WILL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

7.      This Agreement may be executed by the Parties hereto in separate
counterparts, including counterparts sent via electronic mail or facsimile, each
of which when so executed shall be deemed to be an original and both of which
when taken together shall constitute one and the same agreement. 

 

 

(remainder of the page intentionally left blank – signature page follows)

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers or agents
thereunto duly authorized.

 

 

TOTAL BELIEF LIMITED.,

A British Virgin Islands corporation

 

By:______________________________________

Name:

Title:

 

 

NOVASTAR CAPITAL LIMITED,

A British Virgin Islands corporation

 

By:______________________________________

Name:

Title:

 

GOLDEN GIANTS LIMITED,

A British Virgin Islands corporation

 

By:______________________________________

Name:

Title:

 

FOOTHILLS EXPLORATION OPERATING, INC.
A Nevada corporation

 

By:______________________________________

Name:

Title:

 

 

 